Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9, 12, 15-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-7, 9-11, 14-17, 20 of U.S. Patent No. 11,074,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention and claim 1 of the current application corresponds with claim 1 of U.S. Patent No. 11,074,452. Claim 1 of U.S. Patent No. 11,074,452 anticipates claim 1 of the current application because it includes all of the limitations of the current application. The same can be said for the claim mapping listed below.
Current Application
U.S. Patent No. 11,074,452
1. A method comprising: determining, by a multiscale data system, a first distance between a first object in a scene and a virtual vantage point at the scene; determining, by the multiscale data system, a second distance between a second object in the scene and the virtual vantage point, the second distance greater than the first distance;



greater than the first distance; 




obtaining, by a multiscale data system, a first dataset representative of a first object in a scene as viewed from a virtual vantage point at the scene; obtaining, by the multiscale data system, a second dataset representative of a second object in the scene as viewed from the virtual vantage point;

scaling, by the multiscale data system based on the first and second distances, at least one of a first representation of the first object rendered from the first dataset or a second representation of the second object rendered from the second dataset to cause the first representation to be of a first quality level higher than a second quality level of the second representation;


Current Application
2
3
4
5
6
7
8
9
15
16
17
18
19
11,074,452
9
10
1
7
6
4
5
2
11
17
16
14
15



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under obviousness type double patenting set forth in this Office action or if a terminal disclaimer is filed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record with regards to claim 1 is Kim et al., (“Region of interest-based segmented tiled adaptive streaming using head-mounted display tracking sensing data”, International Journal of Distributed Sensor Networks, 2019)(Hereinafter referred to as Kim).

Specifically Kim is silent to the limitations “generating, by the multiscale data system and based on the first and second distances,” of claim 1 when read in light of the rest of the limitations in claim 1 and thus is contains allowable subject matter and would be allowed if the obviousness type double patenting rejection was overcome.
Claims 12 and 20 contain similar subject matter to claim 1 in merely a different form and contain allowable subject matter for the same reasons recited above.
Claims 2-11, 13-19 contain allowable subject matter because they depend on a claim containing allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/               Primary Examiner, Art Unit 2611